582 F.2d 377
Don V. STINSON, Petitioner-Appellant,v.STATE OF ALABAMA, Respondent-Appellee.
No. 76-2363.
United States Court of Appeals,Fifth Circuit.
Oct. 23, 1978.

Don V. Stinson, pro se.
William J. Baxley, Atty. Gen., Montgomery, Ala., Barry V. Hutner, Asst. Atty. Gen., Birmingham, Ala., for respondent-appellee.
Before BROWN, Chief Judge, THORNBERRY, COLEMAN, GOLDBERG, AINSWORTH, GODBOLD, MORGAN, CLARK, RONEY, GEE, TJOFLAT, HILL and FAY, Circuit Judges.*
PER CURIAM:


1
This case is remanded to the panel for consideration in light of Galtieri v. Wainwright, 582 F.2d 348 (5th Cir. 1978), decided today by the court en banc.


2
THORNBERRY, Circuit Judge, specially concurring:


3
I agree that this case should be remanded to the panel for consideration of the merits of petitioner's claims.  See my dissenting opinion in Galtieri v. Wainwright, 582 F.2d at 366.

GOLDBERG, Circuit Judge, dissenting:

4
For the reasons stated in my dissent in Galtieri v. Wainwright and Matera v. Wainwright, No. 75-4169 and 76-1006, 582 F.2d 366-367, decided today, I dissent.



*
 Judges RUBIN and VANCE were not members of the court at the time of the submission of this case to the court en banc, and did not participate in the consideration of this decision